As the writ of quo warranto is a civil remedy, Section 5446 (3581), Compiled General Laws, and as attorneys-at-law practicing in the courts of Florida are officers of the court, it seems that under the statute of 9 Anne (1708), which is in force in this State, Section 87 (71), Compiled General Laws, such an officer may institute quo warranto proceedings in the name of an interested party as relator in the court having jurisdiction of the subject matter and power to issue the *Page 181 
writ, the relator being not an intermeddler but a real party in interest.
DAVIS, C. J., and TERRELL and BROWN, J. J., concur.